FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         September 14, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-5028
                                                  (D.C. No. 4:19-CR-00154-CVE-1)
 KAMERON TODD MYERS, a/k/a Casper,                           (N.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, HARTZ and EID, Circuit Judges.
                 _________________________________

      Kameron Todd Myers pleaded guilty to carjacking and associated firearms

offenses pursuant to a plea agreement with the government under Federal Rule of

Criminal Procedure 11(c)(1)(C). In the plea agreement, the parties stipulated to a

sentence of 14 years’ imprisonment and three years of supervised release. At the

sentencing hearing, the district court accepted the plea agreement and sentenced

Mr. Myers to 14 years’ imprisonment but imposed five-year terms of supervised

released on two of the firearms counts.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Myers appealed, challenging his sentence. The government then filed a

motion to enforce the waiver of appellate rights contained in the plea agreement. The

parties have since filed a joint motion to remand to the district court for resentencing.

In the joint motion, the government and Mr. Myers agree that the district court

plainly erred in imposing a supervised release term other than was agreed upon in the

Rule 11(c)(1)(C) plea agreement. See Fed. R. Crim. P. 11(c)(1)(C) (stating that the

sentencing recommendation or request contained in the plea agreement “binds the

court once the court accepts the plea agreement”). The government also states in the

motion that “it does not seek to enforce the waiver to the extent it applies to the error

as to the length of supervised release.” Joint Mot. to Remand at 3.

      Consequently, we grant the parties’ joint motion to remand, vacate the

judgment, and remand to the district court for resentencing. The motion to enforce

the appeal waiver and motion for stay are denied as moot.


                                            Entered for the Court
                                            Per Curiam




                                            2